Exhibit 10.10

LONG-TERM INCENTIVE PROGRAM

PERFORMANCE UNIT AWARD

(200__— 200__ Performance Period)

This Performance Unit Award is made to  NAME on this the       day of         
   , 200   , by THE HOME DEPOT, INC.,  a Delaware corporation.

WHEREAS, the LTIP is the vehicle for establishing performance objectives for
Performance Unit Awards under the Company’s 2005 Omnibus Stock Incentive Plan;
and

WHEREAS, Executive is an officer and employee of the Company and is eligible to
receive Performance Unit Awards under the Plan, and the Committee has approved
Executive as an LTIP participant for the 200   -200   Performance Period; and

WHEREAS, to comply with the terms of the Plan and to further the interests of
the Company and Executive, the Company herein sets forth the terms of such award
as follows:

1.             Performance Unit Award. Subject to the conditions set forth
herein, Company grants to Executive a Target Award of          (         )
Performance Units under the Plan, and a Maximum Award of          (         )
Performance Units, which may be earned in accordance with Section 2.

2.             Determination of Units Earned.

(a)           EPS Payout.  Subject to Section 4, and provided that Ending EPS is
greater than Beginning EPS, the Company shall deliver to Executive Fifty Cents
($.50) for each whole Performance Unit that is earned in accordance with the
following schedule.  No Performance Units shall be earned, and this Award shall
be forfeited and cancelled effective as of the last day of the Performance
Period, if Ending EPS is less than the Beginning EPS.

Average EPS Growth

 

 

 

Percentage of Target Award
Performance Units Earned 

 

Below Threshold:

 

Below      

%

0

%

Threshold:

 

     

%

     

%

Target:

 

     

%

     

%

Maximum:

 

      % or above

 

     

%

 

The percentage of Target Award Performance Units earned between threshold and
target and target and maximum is based on interpolation, as set forth on
Schedule A.  The Committee may make reasonable and appropriate adjustments in
the below threshold, threshold, target and maximum percentages specified above
(1) upward, in the event of an acquisition of any company or business with
annualized sales of $1 billion or more, by the expected impact on EPS
attributable to such acquired company or business during the Performance Period,
and (2) downward, in the event of any sale, closure or divestiture of any
Company subsidiary or business with annualized sales of greater than $1 billion
(the “Disposed Business”), by the expected impact on EPS of the Disposed
Business during the Performance Period, (provided that no such adjustment shall
be made if the Disposed Business has negative expected earnings), including an
adjustment to reflect the extent, if any, that proceeds from the sale are used
to repurchase the Company’s outstanding common stock.

1


--------------------------------------------------------------------------------


 

(b)           ROIC Payout.  Subject to Section 4, the Company shall deliver to
Executive Fifty Cents ($.50) for each whole Performance Unit that is earned in
accordance with the following schedule, based on Average Annual ROIC for the
Performance Period.

Average Annual ROIC

 

 

 

Percentage of Target Award
Performance Units Earned 

 

Below Threshold:

 

Below      

%

0

%

Threshold:

 

     

%

     

%

Target:

 

     

%

     

%

Maximum:

 

      % or above

 

     

%

 

The percentage of Target Award Performance Units earned between threshold and
target and target and maximum is based on interpolation, as set forth on
Schedule A.  The Committee may make reasonable and appropriate adjustments in
the below threshold, threshold, target and maximum percentages specified above
(1) upward, in the event of an acquisition of any company or business with
annualized sales of $1 billion or more, by the expected impact on ROIC of the
operating profit attributable to such acquired company or business during the
Performance Period, and (2) downward, in the event of any sale, closure or
divestiture of any Company subsidiary or business with annualized sales of
greater than $1 billion (the “Disposed Business”), by the expected impact on
ROIC of the operating profit attributable to the Disposed Business during the
Performance Period, provided that no such adjustment shall be made if the
Disposed Business has negative operating profit.

3.             Payment.  The amount determined under Section 2 shall be paid to
Executive in cash as soon as administratively practicable after the end of the
Performance Period.

4.             Termination of Employment.  Except as provided in Section 5, if
Executive’s employment with the Company and its Subsidiaries terminates before
the end of the Performance Period, this Performance Unit Award shall be
forfeited on the date of such termination.

5.             Retirement, Death or Disability. If Executive’s employment with
the Company and its Subsidiaries terminates during the final fiscal year in the
Performance Period because of Executive’s Retirement, death or Disability,
Executive shall be entitled to a prorated portion of any Performance Units
earned in accordance with Section 2, determined at the end of the Performance
Period and based on the ratio of the number of days Executive is employed during
the Performance Period to the total number of days in the Performance Period. 
Any payments due on Executive’s death shall be paid to Executive’s estate as
soon as administratively practicable after the end of the Performance Period.

6. [OPTIONAL:  Change in Control.  Unless previously forfeited, the Award shall
vest upon the occurrence of a Change in Control in that number of Performance
Units representing the Target Award. As soon as administratively practicable
after the date of the Change in Control, the Company shall deliver to you one
share of Common Stock for each such vested Performance Units, which payment
shall be in lieu of any payment under Section 2.]

7.             Transferability. The Performance Units shall not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner,
whether by the operation of law or otherwise.  Any attempted transfer of the
Performance Units prohibited by this Section 6 shall be null and void.

8.             Adjustments.  The Committee may make or provide for such
adjustment in the Performance Units as the Committee in its sole discretion may
in good faith determine to be equitably required in order to prevent dilution or
enlargement of Executive’s rights that otherwise would result from any of the
following events: (a) any exchange of shares of the Common Stock,
recapitalization or

 

2


--------------------------------------------------------------------------------


 

other change in the capital structure of the Company, (b) any merger,
consolidation, spin-off, spin-out, split-off, split-up, reorganization, partial
or complete liquidation or other distribution of assets (other than a normal
cash dividend), issuance of rights or warrants to purchase securities, or (c)
any other corporate transaction or event having an effect similar to any of the
foregoing.  Moreover, in the event of any such transaction or event, the
Committee may provide in substitution for the Performance Units such alternative
consideration as it may in good faith determine to be equitable under the
circumstances and may require in connection therewith the surrender of the
Performance Units so replaced.  The Committee may adjust performance conditions
and other terms of the Award in keeping with extraordinary corporate events or
changes in laws, regulations or accounting principles to protect the intent and
purpose of the Award and to prevent dilution or enlargement of Executive’s
rights, but any adjustment to an award intended to qualify as performance based
must still conform to the requirements of Code Section 162(m).  Any such
adjustment by the Committee, including adjustment made pursuant to Section 2,
shall be final, binding and conclusive.

9.             Withholding. You are responsible for all applicable federal,
state and local income and employment taxes (including taxes of any foreign
jurisdiction) which the Company is required to withhold at any time with respect
to the Performance Units to satisfy its minimum statutory withholding
requirements.  Such payment shall be made in full at your election, in cash or
check, by withholding from your next normal payroll check, or by the tender of
shares of Common Stock payable under this Award.  Shares of Common Stock
tendered as payment of required withholding shall be valued at the closing price
per share of Common Stock on the date such withholding obligation arises.

10.           Miscellaneous.

(a)           Disclaimer of Rights.  Nothing contained herein shall constitute
an obligation for continued employment.

(b)           Rights Unsecured.  You shall have only the Company’s unfunded,
unsecured promise to pay pursuant to the terms of this Award.  Your rights shall
be that of an unsecured general creditor of the Company and you shall not have
any security interest in any assets of the Company.

(c)           Limitation of Actions.  Any lawsuit with respect to any matter
arising out of or relating to this Award must be filed no later than one (1)
year after the earlier of the date the claim arises or the date the Company
provides you notice of denial of your claim.

(d)           Offset.  The Company may deduct from amounts otherwise payable
under this Award all amounts owed by you to the Company and its affiliates to
the maximum extent permitted by applicable law.

(e)           Terms of Plan.  The Award is subject to the terms and conditions
set forth in the Plan, which are incorporated into and shall be deemed to be a
part of this Award, without regard to whether such terms and conditions
(including, for example, provisions relating to certain changes in
capitalization of the Company) are otherwise set forth in this Award. In the
event that there is any inconsistency between the provisions of this Award and
of the Plan, the provisions of the Plan shall govern.

(e)           Severability.  If any term, provision, covenant or restriction
contained herein is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained herein shall remain in full
force and effect, and shall in no way be affected, impaired or invalidated.

 

3


--------------------------------------------------------------------------------


 

(f)            Controlling Law.  The Award shall be construed, interpreted and
applied in accordance with the law of the State of Delaware, without giving
effect to the choice of law provisions thereof.  You agree to irrevocably submit
any dispute arising out of or relating to this Award to the exclusive concurrent
jurisdiction of the state and federal courts located in Delaware.  You also
irrevocably waive, to the fullest extent permitted by applicable law, any
objection you may now or hereafter have to the laying of venue of any such
dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute, and you agree to accept service of legal process
from the courts of Delaware.

(g)           Code Section 409A Compliance.  To the extent applicable, it is
intended that this Award and the Plan not be subject to or otherwise comply with
the provisions of Code Section 409A, so that the income inclusion provisions of
Code Section 409A(a)(1) do not apply. This Award and the Plan shall be
interpreted and administered in a manner consistent with this intent, and any
provision that would cause the Award or the Plan to fail to satisfy Code Section
409A shall have no force and effect until amended to comply with Code Section
409A (which amendment may be retroactive to the extent permitted by Code Section
409A and may be made by the Company without your consent).

11.           Definitions.  As used herein, the following terms shall be defined
as set forth below. Unless the context otherwise requires, capitalized terms
used in this Award and not otherwise defined herein shall have the meanings set
forth in the Plan.

(a)           “Average EPS Growth” means the average increase in the Company’s
EPS over the Performance Period, determined by averaging the percentage increase
in EPS for each fiscal year in the Performance Period (based on a 52-week period
commencing at the start of the fiscal year).  The Committee shall certify
Average EPS Growth as soon as practicable after the end of the Performance
Period.

(b)           “Average Annual ROIC” means the Company’s average annual ROIC for
the Performance Period, determined by adding the ROIC for each fiscal year
during the Performance Period (based on a 52-week period commencing at the start
of the fiscal year) and dividing by three.  The Committee shall certify Average
Annual ROIC as soon as practicable after the end of the Performance Period.

(c)           “Award” means the Performance Unit Award to Executive as set forth
herein, and as may be amended as provided herein.

(d)           “Beginning EPS” means EPS for the fiscal year immediately
preceding the Performance Period.

(e)           “Board” means the Company’s Board of Directors.

(f)            [OPTIONAL:  “Change in Control” means the occurrence of a change
in control of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A under the Securities Exchange Act of 1934
(“1934 Act”) as in effect at the time of such change in control, provided that
such a change in control shall be deemed to have occurred at such time as (i)
any “person” (as that term is used in Sections 13(d) and 14(d) (2) of the 1934
Act), is or becomes the “beneficial owner,” directly or indirectly, of
securities representing 50% or more of the combined voting power for election of
directors of the then outstanding securities of the Company or any successor of
the Company; (ii) during any period of two (2) consecutive years or less,
individuals who at the beginning of such period constituted the Board cease, for
any reason, to constitute at least a majority of the Board, unless the election
or nomination for election of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period or whose election or nomination for election was so
approved; (iii) the consummation of any merger or consolidation,

 

4


--------------------------------------------------------------------------------


 

approved by the stockholders of the Company, as a result of which the common
stock of the Company shall be changed, converted or exchanged (other than a
merger with a wholly owned subsidiary of the Company) or of any sale or other
disposition in one or a series of related transactions of 50% or more of the
assets or earning power of the Company, or the approval by stockholders of any
liquidation of the Company; or (iv) the consummation of any merger or
consolidation, approved by the stockholders of the Company, to which the Company
is a party as a result of which the persons who were stockholders of the Company
immediately prior to the effective date of the merger or consolidation shall
have beneficial ownership of less than 50% of the combined voting power for
election of directors of the surviving corporation following the effective date
of such merger or consolidation.]

(g)           “Code” means the Internal Revenue Code of 1986, as amended.

(h)           “Committee” means the Leadership Development and Compensation
Committee of the Board.

(i)            “Common Stock” means the Company’s $.05 par value common stock.

(j)            “Company” means The Home Depot, Inc., a Delaware corporation,
with corporate headquarters located at 2455 Paces Ferry Road, Atlanta, Georgia 
30339.

(k)           “Disability” means Executive’s inability to substantially perform
his or her employment duties with the Company, with reasonable accommodation, as
evidenced by a certificate signed either by a physician mutually acceptable to
the Company and Executive or, if the Company and Executive cannot agree upon a
physician, by a physician selected by agreement of a physician designated by the
Company and a physician designated by Executive; provided, however, that if such
physicians cannot agree upon a third physician within thirty (30) days, such
third physician shall be designated by the American Arbitration Association.

(l)            “Ending EPS” means EPS for last fiscal year of the Performance
Period.

(m)          “EPS” means, for a fiscal year, the Company’s diluted earnings per
share of Common Stock, as set forth in the Company’s Annual Report on Form 10-K
for such fiscal year as filed with the Securities and Exchange Commission.

(n)           “Executive” means                , the Company’s               

(o)           “LTIP” means the Company’s Long-Term Incentive Program that is the
vehicle for establishing performance objectives for Performance Unit Awards
under the Plan.

(p)           “Maximum Award” means that maximum number of Performance Units
awarded to Executive as set forth in Section 2, representing            Percent
(      %) of the Target Award.

(q)           “Performance Period” means the Company’s three (3) consecutive
fiscal years commencing with the fiscal year beginning                .

(r)            “Performance Unit” means a bookkeeping entry that records a unit
equal to $1.00 granted pursuant to this Award and that is payable solely in
cash.

 

5


--------------------------------------------------------------------------------


 

(s)           “Plan” means The Home Depot, Inc. 2005 Omnibus Stock Incentive
Plan, as amended from time to time.

(t)            “Retirement” means Executive’s termination of employment with the
Company and its Subsidiaries on or after attainment of age 60 and completion of
at least five (5) years of continuous service.

(u)           “ROIC” means, for a fiscal year, the Company’s return on invested
capital, calculated by dividing the Income Base by the Capital Base, where (1)
the Income Base is equal to the Company’s operating income as set forth in the
Company’s Annual Report on Form 10-K for such fiscal year as filed with the
Securities and Exchange Commission, multiplied by the reciprocal of the
Company’s effective tax rate for such fiscal year, and (2) the Capital Base is
equal to the average of the Company’s beginning and ending stockholders’ equity
and long-term debt as set forth in such Annual Report.  If the Committee makes
adjustments to the Average Annual ROIC percentages specified in Section 2(b) on
account of a Disposed Business, the Capital Base for each applicable fiscal year
shall be reduced by the amount of any cash received in consideration for the
Disposed Business if and to the extent (1) such cash consideration exceeds $1
billion, and (2) such consideration is used to repurchase outstanding common
stock or retire long-term debt.

(v)           “Target Award” means that number of Performance Units awarded to
Executive as set forth in Section 2, representing             Percent (      %)
of Executive’s base salary in effect on the last day of the Company’s fiscal
year immediately preceding the Performance Period divided by One Dollar ($1.00).

*** *** *** *** *** *** ***

 

6


--------------------------------------------------------------------------------